Citation Nr: 1828382	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	 North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.  The Veteran died in July 2013.  This claim is on appeal from a January 2010 rating decision.

The appellant is the Veteran's surviving spouse and in March 2018 the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran submitted new and material evidence (a lay statement from the Veteran's sister) within one year of the January 2010 rating decision and it thus is not final.  This case was previously before the Board in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An August 2002 RO decision denied the Veteran's claim of entitlement to service connection for right ankle disorder.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence received subsequent to the August 2002 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right ankle disorder.

3.  The Veteran had symptoms related to chronic right ankle disability during and after his service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied the Veteran's claim of entitlement to service connection for right ankle disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for right ankle disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for right ankle calcaneal spurs, old trauma interosseous ligaments, and soft tissue swelling lateral malleolus, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In an August 2002 rating decision the RO, in pertinent part, denied service connection for right ankle disability.  The Veteran did not appeal that portion of the August 2002 RO decision nor submit new and material evidence within one year.  The August 2002 rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The August 2002 RO denial of the Veteran's right ankle claim was based, in part, on the lack of any current diagnosis of right ankle disability.  Evidence of record included the Veteran's service treatment records (STRs) which indicated a right ankle sprain.

Evidence submitted subsequent to the August 2002 RO decision includes an October 2009 VA examination that revealed right ankle dorsiflexion of just 5 degrees and August 2009 VA X-rays of the right ankle that showed soft tissue swelling of the lateral malleolus and calcaneal spurs.  The Board finds that new and material evidence, in the form of a current right ankle disability, has been presented.  

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (2017).

The Board finds that the first element of service connection is met.  An August 2009 VA medical record noted x-rays of the right ankle indicated old trauma interosseous ligaments, calcaneal spur, and soft tissue swelling lateral malleolus.  As such, there is a current right ankle disability, and the first element of service connection has been met.

Second, there is an in-service event.  The STRs reveal that the Veteran was seen for a right ankle sprain.  Furthermore, the Veteran provided several statements of record indicating right ankle problems after a particular parachute jump.  The Veteran's sister provided a statement that the Veteran had no right ankle problems prior to service, and that he told her of right ankle problems after parachute jumps during service.  Personnel records reflect that the Veteran was in receipt of a parachutist badge and served time in units that performed airborne jumps.  The Board finds that the Veteran has provided consistent statements in this regard and that his statements are thus credible, and significantly probative.  They are also supported by the SPRs and his sister's statement.  Thus, there is a current disability and in-service event has been shown.  The issue, then, is nexus.

During his lifetime the Veteran provided consistent and credible reports of right ankle pain during and after service.  The Veteran's sister provided statements that he had right ankle intermittent swelling after service discharge.  As these statements are consistent, the Board finds them competent and credible and affords them significant probative value.  An October 2009 VA examination report indicated that the examiner did not have the claims file to review.  The examiner noted a normal right ankle examination that day, but found that any right ankle disability was at least as likely as not related to active service based on the Veteran's reports of parachute jumps during service and problems since that time.  A January 2010 examiner provided a negative nexus upon review of the claims file, as there was no evidence of chronicity in the STRs or medical records thereafter.  But this examiner did not address the lay statements provided by the Veteran and his sister.  Accordingly, the Board does not accord this opinion any significant probative value.  

The Board finds that service connection for right ankle calcaneal spurs, old trauma interosseous ligaments, and soft tissue swelling lateral malleolus is warranted.  Current disability and in-service event has been shown, and, resolving doubt in the Veteran's favor, the Board finds that a nexus to service has been provided by the 2009 VA examiner.


ORDER

Service connection for right ankle calcaneal spurs, old trauma interosseous ligaments, and soft tissue swelling lateral malleolus, as a substitute claimant, is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


